                            Case 20-13005-CSS             Doc 131        Filed 12/28/20         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                                         )
             In re:                                                      )   Chapter 11
                                                                         )
             NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-13005 (CSS)
                                                                         )
                                                          Debtors.       )   (Jointly Administered)
                                                                         )
                                                                         )   Ref. Docket No. 129

               ORDER SHORTENING THE TIME FOR NOTICE OF DEBTORS’ MOTION FOR
                ENTRY OF AN ORDER AUTHORIZING THE SUBMISSION OF AN ORDER
                     UNDER CERTIFICATION OF COUNSEL CLOSING CERTAIN
                                 OF THE CHAPTER 11 CASES

                      Upon Debtors’ Motion for Order Shortening the Time for Notice of Debtors’ Motion for

         Entry of an Order Under Certification of Counsel Closing Certain of the Chapter 11 Cases (the

         “Motion to Shorten”)2 filed by the above-captioned affiliated debtors and debtors-in-possession

         (the “Debtors”); and the Court having found that it has jurisdiction over this matter pursuant to 28

         U.S.C. § 1334(b) and the Amended Standing Order of Reference from the United States District

         Court for the District of Delaware dated as of February 29, 2012; and the Court having found that

         venue of these cases and the Motion to Shorten in this district is proper pursuant to 28 U.S.C. §§

         1408 and 1409; and the Court having found that this matter is a core proceeding pursuant to 28

         U.S.C. § 157(b); and that this Court may enter a final order consistent with Article III of the United

         States Constitution; and it appearing that notice of the Motion to Shorten has been given as set

         forth in the Motion to Shorten and that such notice is adequate and no other or further notice need


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.

         2
               All terms not otherwise defined herein shall be given the meanings ascribed to them in the Motion to Shorten.
27517777.5
                        Case 20-13005-CSS           Doc 131      Filed 12/28/20      Page 2 of 2




         be given; and the Court having reviewed the Motion to Shorten; and the Court having determined

         that the legal and factual basis set forth in the Motion to Shorten establishes just cause for the relief

         granted herein; and the Court having determined that the relief sought in the Motion to Shorten is

         in the best interests of the Debtors and their estates; and after due deliberation and sufficient cause

         appearing therefor,

         IT IS HEREBY ORDERED THAT:

                 1.      The Motion to Shorten is granted as set forth herein.

                 2.      The Motion to Close shall be heard at the Combined Hearing on January 6, 2021 at

         11:00 a.m. (ET).

                 3.      Objections to the Motion to Close shall be due no later than January 4, 2021 at

         10:00 a.m. (ET).

                 4.      The Court retains exclusive jurisdiction with respect to all matters arising from or

         related to the implementation, interpretation, and enforcement of this Order.




                 Dated: December 28th, 2020                     CHRISTOPHER S. SONTCHI
                 Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE

27517777.5

                                                            2
